department of the treasury internal_revenue_service washington d c number release date index no cc dom it a frev-101416-99 issue_date memorandum for joan olmstead associate technical coordinator pacific-northwest district from heather c maloy acting assistant chief_counsel income_tax accounting subject tax treatment of certain disaster payments legend state fund dates commodity industry dollar_figurex dollar_figurey dollar_figurez this technical assistance responds to your memorandum dated date you requested our views on the tax treatment of payments made by the fund to qualified individuals in state pursuant to a disaster emergency declared by the governor of state in specifically you have asked whether payments to qualified individuals from the fund are taxable_income to the recipients and whether state must issue a form_1099 to the recipients technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be cited as precedent fund was established to enable the governor of state to alleviate the effects of a disaster on date sec_1 and the governor of state declared a disaster emergency in certain communities in state because of the low return of commodity this resulted in historic low prices for commodity causing economic devastation to workers in the industry the governor and state legislature authorized payment of dollar_figurex from the fund to aid industry workers in meeting necessary expenses approximately big_number individuals received assistance in qualified applicants receive dollar_figurey or a family maximum of dollar_figurez which must be used solely for food fuel electricity water or sanitation applicants must certify that they are unable to pay bills for these items and authorize state to disburse the payments directly to the vendors and service providers to whom the debts are owed you indicate that percent of individuals receiving assistance from fund have incomes below the federal poverty level and the remaining percent have incomes only slightly above the federal poverty level sec_61 of the internal_revenue_code provides the general_rule that except as otherwise provided by law gross_income includes all income from whatever source derived however the internal_revenue_service has held that payments under legislatively provided social benefit programs for the promotion of general welfare are not includible in an individual’s gross_income for example revrul_98_19 1998_15_irb_5 holds that a relocation payment authorized by the housing and community development act and funded under the emergency supplemental appropriations act for recovery from natural disasters made by a local jurisdiction to an individual moving from a flood-damaged residence to another residence is not includible in the individual’s gross_income likewise revrul_76_144 1976_1_cb_17 holds that a grant received by individuals under the disaster relief act of is in the interest of general welfare and not includible in gross_income the payments at issue here made to alleviate the effects of disaster conditions enable recipients to meet necessary expenses accordingly the payments are in the nature of general welfare and are not includible in gross_income by the recipients the state should not issue forms for the payments because they are not includible in a recipient’s income we hope this memorandum is responsive to your request if you have any further questions please contact at
